Citation Nr: 0504462	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the Newark, New Jersey Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

No currently present eye disability is etiologically related 
to the veteran's military service. 


CONCLUSION OF LAW

Service connection for bilateral eye disability is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.   

The record reflects that through a June 2002 letter from the 
RO and an April 2003 statement of the case, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded a VA eye examination.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence or information.  Therefore, the Board 
is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.

Accordingly, the Board will address the merits of the 
veteran's claim.

Factual Background

The veteran served on active duty from April 1977 to April 
1980.  Service medical records note that the veteran was seen 
in July 1978 with complaints of light sensitivity and burning 
eyes after working on a search light the night before.  He 
stated that his vision was "OK."  The assessment was 
photophobia.  The veteran was prescribed Blephamide and told 
to wear sunglasses.  An April 1980 separation report of 
medical history notes that the veteran denied eye trouble.  
Examination revealed 20/20 vision bilaterally; the veteran 
passed a color vision test. 

In May 2002, the veteran submitted a claim for service 
connection for visual disability.  He maintained that, while 
being trained to repair searchlights, he was not instructed 
to wear any eye protection.  He stated that he sustained 
burns to his eyes and was treated at a military hospital in 
Germany.  He also stated that the doctor indicated that 
"either the retina/cornea was burned/scarred."  The veteran 
did not report any post-service treatment for any eye 
problems.

A June 2002 VA examination report notes that the veteran 
reported approximately a 6 year history floaters in his right 
eye and a 3 to 4 year history of floaters in his left eye.  
The veteran also reported that he burned his eyes while 
fixing searchlights in 1978.  Upon examination, best 
corrected distance acuities were 20/20-2 for the right eye 
and 20/20-1 for the left eye.  The peripheral fields were 
full to confrontation testing in both eyes.  Extraocular 
muscle movements were full.  The pupils were round and 
reactive to light in both eyes.  Cover testing revealed 
orthophoria with distant vision.  Slit lamp examination 
revealed a clear cornea, a quiet anterior chamber, a flat 
iris, a clear lens, and vitreous syneresis in both eyes.  The 
maculae and vessels were normal in both eyes.  The diagnosis 
was complaints of floaters.

VA treatment records dated in 2002 are negative for 
complaints or findings related to eye disability.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the case at hand, the Board finds that the photophobia 
noted during the veteran's service was transitory in nature 
and resolved without residuals prior to the veteran's 
separation since no evidence of this disorder was found on 
the examination for discharge and there is no post-service 
medical evidence of this disorder.

In fact there is no post-service medical evidence of any 
chronic acquired eye disorder.  The veteran was afforded a VA 
eye examination in June 2002.  The examiner noted the 
veteran's complaints of floaters, but reported normal 
findings on examination and did not diagnose a disorder 
resulting in floaters.  Moreover, the veteran has not alleged 
that he had problems with floaters in service or prior to 
approximately 1996, nor has he alleged that any health care 
professional has suggested that the floaters are 
etiologically related to service.

In essence the evidence of the presence of a current acquired 
eye disability and of a nexus between the current eye 
disability and the veteran's military service consists of the 
veteran's own statements.  This is not competent evidence 
because laypersons, such as the veteran, are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For these reasons, the claim for service connection for 
bilateral disability must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to service connection for bilateral disability is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


